ON REHEARING
HOLMES, Judge.
The Alabama Association of School Boards, hereinafter referred to as Amicus Curiae, with leave granted by this court, filed an amicus curiae brief in support of the application for rehearing heretofore filed.
In its brief, Amicus Curiae requests the court to delete from our opinion the penultimate paragraph of the majority opinion which reads as rollows:
“The record before this court could well have lead the Tenure Commission to conclude that Arthur Baugh’s transfer
was violative of Tit. 52, § 355, supra; however, it did not so rule.”
Amicus Curiae contends that this sentence might tend to prejudice the position of appellant on remand. For this reason the above quoted sentence is deleted from the court’s majority opinion.
Opinion extended and application for rehearing overruled.
BRADLEY, J., concurs.
WRIGHT, P. J., dissents.